Citation Nr: 1043956	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-25 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation for the 
Veteran's torticollis, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from November 1968 to August 1978.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) which increased the disability 
evaluation for the Veteran's torticollis from noncompensable to 
20 percent and effectuated the award as of April 29, 2004.  In 
May 2010, the Board remanded the Veteran's appeal to the RO so 
that he could be scheduled for a hearing before a Veterans Law 
Judge sitting at the RO.  In July 2010, the Veteran was afforded 
a hearing before the undersigned Veterans Law Judge sitting at 
the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that his torticollis warrants assignment of 
an evaluation in excess of 20 percent as the disability is 
productive of frequent incapacitating episodes and significant 
vocational impairment.  

An October 2005 Social Security Administration (SSA) award letter 
conveys that the Veteran was awarded SSA disability benefits 
effective as of December 2004.  The evidence considered by the 
SSA in granting the Veteran's award is not of record.  The United 
States Court of Appeals for Veterans Claims (Court) has clarified 
that the VA's duty to assist the Veteran includes an obligation 
to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  

At the July 2010 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that his cervical 
spine disability had increased in severity.  He stated that his 
treating private physician had "prescribed bed rest" five or 
six times "in the last year or over several years."  Clinical 
documentation of the cited treatment is not of record.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the reported 
increase in severity of the Veteran's torticollis since the last 
VA examination for compensation purposes of record, the Board 
finds that an additional VA evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his torticollis after May 2003 including 
the names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after October 2009, not already 
of record, be forwarded for incorporation 
into the record.  

3.  Contact the SSA and request that it 
provide copies of all records developed in 
association with the Veteran's award of 
disability benefits for incorporation into 
the record, including any decisions 
awarding and continuing benefits and the 
medical evidence considered by SSA.  

4.  After completion of the action 
requested in Paragraphs 1, 2, and 3, then 
schedule the Veteran for a VA examination 
to address the current nature and severity 
of his torticollis.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  The 
examiner should specifically document the 
number of weeks, if any, that the Veteran 
has experienced incapacitating episodes due 
to his torticollis.  An incapacitating 
episode is as a period of acute signs and 
symptoms due to the Veteran's cervical 
spine disability that requires bed rest 
prescribed by a physician and treatment by 
a physician.  

The examiner should further identify the 
limitation of activity imposed by the 
Veteran's service-connected cervical spine 
disability with a full description of the 
effect of the disability upon his ordinary 
activities.  The examiner should conduct 
range of motion studies and fully describe 
any weakened movement, excess fatigability, 
and incoordination present.  Determinations 
on whether the Veteran exhibits pain with 
use of his cervical spine should be noted 
and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this should 
be stated for the record and the reasons 
provided.  The examiner should also address 
whether there are any neurological 
abnormalities associated with the service-
connected condition and, if so, the 
severity thereof.  The examiner should 
express an opinion as to the impact of the 
Veteran's torticollis upon his vocational 
pursuits.  
Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  Then readjudicate the Veteran's 
entitlement to an evaluation in excess of 
20 percent for his torticollis.  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC before 
the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious 

	(CONTINUED ON NEXT PAGE)



handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


